Citation Nr: 1528394	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  07-24 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to rating in excess of 30 percent for total right knee replacement, status post shell fragment wound, right leg with fracture of tibial plateau (right knee disability).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to October 1976.  He died in October 2014.  The appellant, the Veteran's widow, has been substituted for the Veteran for purposes of processing the claim to completion.  See 38 U.S.C.A. 
§ 5121A.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Prior to his death, the Veteran requested a videoconference hearing with a VLJ.  Following the appellant's substitution, a March 2015 letter notified the appellant that a hearing was scheduled for May 5, 2015.  She failed to appear and has not provided good cause for such failure.  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d).


FINDING OF FACT

Throughout the appeal period, the Veteran's right knee disability has been manifested by intermediate degrees residual pain and limitation of motion, without evidence of weakness.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5055, 5256-57, 5260-62 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that that disability has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The record reflects that the RO did not provide the Veteran with a notice letter following his March 2006 claim for increased rating.  However, in June 2004, the RO issued a notice letter involving a previous claim for an increased rating for the right knee disability, and an additional notice letter in relation to the current claim was issued in January 2010.  Both the 2004 and 2010 letters described the evidentiary requirements for an increased rating claim, as well as the division of responsibility between the claimant and VA for obtaining evidence.  The 2010 notice additionally described the process by which disability ratings and effective dates are assigned.  The claim was thereafter adjudicated in an August 2012 supplemental statement of the case (SSOC), thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Therefore, the Board finds that VA's duty to notify has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The right knee disability was medically evaluated in May 2006 and February 2010.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Accordingly, the Board concludes that VA has complied with its duty to assist.

Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, as in the present case, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Hart, 21 Vet. App. at 505.

The Veteran's status post right knee replacement has been evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, DC 5055, which pertains to knee replacement and provides for a 100 percent rating for one year following implantation of prosthesis and a minimum 30 percent rating following that one-year period.  38 C.F.R. § 4.71a, DC 5055.  Where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Id.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the rating criteria provide that the disability is to be rated by analogy to DCs 5256, 5261 or 5262.  Id.

The evidence of record indicates that the Veteran underwent a right knee replacement in January 2005.  A March 2005 rating decision assigned a 100 percent temporary total evaluation through March 2006, and a 30 percent rating thereafter.  In March 2006, the Veteran filed a claim for an increased rating, asserting that he still had extreme pain and lack of mobility.  He further asserted that he walked with a cane, his knee swelled whenever he walked a short distance, and he was taking Methadone and Vicodin for the pain.

An April 2006 VA treatment record notes that the Veteran had multiple joint complaints, with the right knee hurting the most.  He reported that his pain worsened after surgery.  He could ambulate with a cane for a few blocks before needing to stop.  Examination revealed no instability or erythema.  The Veteran was able to achieve a range of motion from 5 to 100 degrees.  X-ray showed the total knee replacement was in good alignment, with no signs of loosening or infection.

On May 2006 VA examination, the Veteran reported that he continued to have severe pain in the right knee despite the total knee replacement, greater now than previously.  However, the examiner noted that right knee range of motion and function had improved post-surgery.  He also stated that his right knee became red and swollen every night.  He walked with a cane, which he used all the time.  He was able to climb the stairs in his house at a slower pace.  He only walked for short distances.  He was able to take care of himself.  He described flare-ups every day by the end of the day, which last overnight.  On physical examination, the Veteran walked with a limp on the right side.  The knee was properly aligned.  The surgical scar was well-healed.  There was no local swelling, redness, or tenderness.  Range of motion of the right knee was from 0 to 120 degrees.  The Veteran expressed pain if the knee was flexed beyond the available range, if it was pushed into flexion.  Otherwise, the motions were pain free and without any significant clicking, etc.  There was no local rise in temperature.  Although the right quadriceps was somewhat atrophic compared to the opposite side, clinical strength was normal.  No fatigability, incoordination or loss of range of motion or pain was noted on repetitive use testing.

In his August 2007 formal appeal, the Veteran asserted that he was unable to sleep at night because of the pain in his knee.

On February 2010 VA examination, the Veteran reported that he currently takes Oxycodone.  However, the examiner noted that the pain medication is also for his chronic elbow and left knee pain.  The Veteran reported that is he was able to drive, walk half a mile, and go up and down stairs.  The Veteran walked without any assistive devices.  His knee occasionally locked.  He recently developed a boil over the right calf due to shrapnel moving into the skin, and that was causing pain and causing him to limp.  Physical examination revealed no local swelling, redness, puffiness, warmth, tenderness, or wobbliness.  Range of motion was from 15 to 125 degrees.  The motions were essentially pain free.  There was no clinical evidence of any loosening.  There was no fatigability, lack of endurance, loss of range of motion or pain following repetitive-use testing.  The examiner noted that the boil over the middle of the right calf that was causing significant pain on examination was not related to the right knee.

Upon review of the evidence, the Board finds that the currently assigned 30 percent rating adequately compensates the Veteran for his right knee disability.  Although the Veteran argued for entitlement to a 60 percent rating, alleging that he met the criteria for such under DC 5055, objective evidence of severe painful motion or weakness is lacking.  Notably, although complaints of knee pain have been documented in the Veteran's medical records, there was no objective evidence of severe painful motion during either VA examination.  To the contrary, the 2006 examiner noted pain if the right knee was pushed beyond its available range of motion, but not throughout the achievable range itself.  The 2010 examiner noted the range of motion in the right knee was essentially pain-free.  The Board finds that the examiner's findings, based on objective testing and medical expertise, are more probative than the Veteran's assertions to the contrary.  Moreover, as strength and instability testing were normal throughout the appeal period as noted above, a 60 percent rating is not warranted under DC 5055 for severe weakness in the affected extremity.

Turning to whether a rating in excess of 30 percent is warranted under DCs 5256, 5260, 5261 or 5262 for the Veteran's right knee disability as required by DC 5055, the Board has considered the evidence of record but does not find that it supports a higher rating under those alternative DCs.

First, DC 5256 is inapplicable as there was no evidence of ankylosis of the right knee during the period on appeal.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Here, as the Veteran was able to achieve range of motion in the right knee throughout the appeal period, it follows that ankylosis has not been demonstrated.  Second, a rating in excess of 30 percent is not warranted pursuant to DC 5260 and 5261, pertaining to limitation of motion.  Under DC 5260, a 30 percent rating is the highest rating available, which is applicable where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a , DC 5260.  Here, however, the right knee disability does not even warrant a compensable rating under DC 5260, as the greatest loss of flexion during the appeal period was to 100 degrees.  Id.  Under DC 5261, a 40 percent rating is assigned when extension is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5261.  Here, however, the Veteran had been able to achieve right knee extension to at least 15 degrees throughout the appeal period, which is comparable to a 20 percent rating.  Thus, he would not be entitled to a higher 40 percent rating under DC 5261.  Nor is it advantageous to separately rate the right knee under DC 5260 and DC 5261, as opposed to DC 5055, as that would equate to a combined 20 percent rating.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  Finally, there is no evidence of record of any problems with the tibia or fibula to allow for application of DC 5262 in this case, which rates tibia and fibula impairment.

The Board has given consideration to the possibility of assigning a separate evaluation under DC 5257 for subluxation or instability.  In this regard, the Board notes that the Veteran has not reported, nor does the objective medical evidence show, subluxation or instability in the right knee, as indicated above.  Accordingly, a separate evaluation under DC 5257 is not warranted.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's right knee disability.  38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, he has not demonstrated any additional limitation or functional loss/impairment following repetitive-use testing, as described above.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

The Board finds that referral for extraschedular consideration is not warranted.  The manifestations of the Veteran's right knee disability are contemplated and reasonably described by the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).  In this regard, the Veteran's right knee disability has been manifested by pain, swelling and limitation of motion that affects his mobility throughout the entire appeal period.  This type of disability picture is specifically addressed in DC 5055.  The Board emphasizes that for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Consequently, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and extraschedular referral is not necessary.

As a final matter, there has been no assertion of unemployability related to the right knee disability.  In this regard, in his August 2007 substantive appeal, the Veteran related his inability to a right elbow problem.  As the record does not otherwise raise the issue, the Board expressly finds that entitlement to a total disability evaluation based on individual unemployability is not for consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 30 percent for the right knee disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


